DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 
Status of Claims


Claims 1-2, 4-21 are pending for examination. Claims 12-20 are hereby withdrawn as being directed towards a non-elected invention. Claims 1-2, 4-11 and 21 are herein examined on their merits.

Election/Restrictions

Amended claims 12-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Original claims 1-21 (also amended claims 1-2, 4-11, 21), drawn to a surgical robot system with specialized end-effector interchangeability, classified in A61B34/20 and B25J15/0441.
II. Currently amended claims 12-20, drawn to a surgical robot system with specialized instrument, classified in A61B34/20 and A61B17.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as coupling and interchanging various end effectors, subcombination II has separate utility such as tracking movable components of a surgical instrument.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
When examining the originally claimed invention, a high amount of search and consideration was given to the interchangeability of the end-effector, because this was what was originally claimed and emphasized throughout earlier prosecution. Applicant has now deleted this feature from claim 12, also causing more consideration to be required to determine the priority date of invention, considerations of new matter, perform a new search, and construe the claim over the prior art, thereby creating both search and examination burdens. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority









Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61662702, 61800527, 13924505, 14062707, 15095883 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above prior-filed applications provide any support for "the instrument includes at least one fixed tracking marker and at least one movable tracking marker, and wherein the movable marker moves with respect to the fixed marker and the movement of the movable marker correlates with a change in an attribute of an implant that is engaged to the instrument" as in claims 1 and 12. This subject matter approximately correlates to Figures 17A-18B, 19B of which is not included in any of the above-listed prior-filed applications. As such, the claimed subject matter is not entitled to the priority date of these applications.
15157444 teaches the limitation “the instrument includes at least one fixed tracking marker and at least one movable tracking marker, and wherein the movable marker moves with respect to the fixed marker and the movement of the movable marker correlates with a change in an attribute of an implant that is engaged to the instrument" as in Fig. 17A-18B. However, 15157444 does not teach the use of the instrument in combination with the robot as required by claim 1 and 12. This subject matter approximately correlates to Figure 19B of the instant application of which is not included in 15157444. The corresponding description par. 0138 is also lacking from 15157444. As such, the claimed subject matter is not entitled to the priority date of 15157444.
As such, the claims are awarded the effective filing date of May 31, 2017.

Claim Rejections - 35 USC § 112(b)











The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 11-12, the limitation “wherein the end-effector is capable of receiving an instrument” is confusing because there are additional structural limitations to further define the characteristics of the instrument but the instrument is not positively required by the claim. In contrast, claim 12 positively claims the instrument.
It is not clear what patentable weight the instrument characteristics add to the claim 1. During examination, claim 1 will be given the interpretation of only being capable of use with the claimed instrument.
Claims 2, 4-11, and 21 are rejected based on their dependency on a rejected claim.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

















Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0142657 to Quaid in view of US 2008/0161682 to Kendrick.
Regarding Claim 1, Quaid teaches a surgical robot system (fig. 1) comprising:
a robot (30, fig. 1) having a robot base (39, fig. 1, 2A), a robot arm (33, fig. 2A) coupled to the robot base, and an end-effector (end portion 35 with tool 50, fig. 2A) coupled to the robot arm,
wherein the robot is configured to control movement of the end-effector to perform a surgical procedure (image-guided surgery with haptic movement control, par. 0110-0112), and
wherein the end-effector is interchangeable with other end-effectors each configured to perform different surgical procedures (the entire end-effector 35 may be replaced when the user desires to interchange tools or the tool end-effector 50 may be interchanged by detaching from the end-effector 35, par. 0118),
wherein the end-effector includes a base (the part of marker array 47 that is attached to tool 50 and holds the markers, fig. 6B) having one or more tracking markers positioned around the surface of the end-effector (marker array 47, fig. 6A-6B is attached to a surface of the tool 50 or other portion of the end effector 35, par. 0137) so that a tracking device can monitor the end effector when the end effector is translated and rotated in the surgical field (determine pose of end effector, par. 0137),
wherein the base of the end-effector is capable of receiving an instrument (as shown in fig. 6B, the base of marker array 47 is receives a tool 50 via clamp 1505/1510, fig. 6A).
Although Quaid does not expressly teach wherein “the instrument includes at least one fixed tracking marker and at least one movable tracking marker, and wherein the movable marker moves with respect to the fixed marker and the movement of the movable marker correlates with a change in an attribute of an implant that is engaged to the instrument”, consistent with the claim interpretation described with the claim 1 rejection under 112(b) above, to anticipate the claim, the surgical robot system must only be capable of use with such an instrument.
Quaid teaches that the end-effector may include any desired surgical tool “such as a burr, drill, probe, saw, medical device, microscope, laser range finder, camera, light endoscope, ultrasound probe, irrigation device, suction device, radiotherapy device and/or any other component useful for surgery, surgical planning, and/or surgical navigation” and for “different activities such as registration, bone preparation, measurement/verification, and/or implant installation" (par. 0118).
As such, one of ordinary skill would recognize that the marker array base of Quaid is capable of receiving a wide variety of instruments, including the type claimed. 
Quaid further does not teach wherein the tracking markers are positioned within the surface of the end-effector. Instead, Quaid teaches attaching the markers to the surface of the base (fig. 6A-6B). 
In the same field of endeavor of tracking surgical instruments with markers, Kendrick teaches a base spaced apart from a surgical instrument (base 41, spaced apart from surgical instrument 42), wherein the base has markers positioned around and within the surface of the base (markers 200 are embedded into the surface of base, par. 0042, fig. 3). Kendrick teaches the more surfaces of the base, the higher accuracy of visibility by the tracking system (par. 0041). It is noted that Kendrick also teaches any number of markers can be used on each face of the base (par. 0044).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the marker base 41 of Kendrick in place of the marker array 47 of Quaid in order to predictably increase accuracy of visibility by the tracking system, as taught by Kendrick (par. 0041).
Regarding Claim 7, Quaid further teaches wherein the end-effector is configured to provide bone cement, bone graft, living cells or one or more pharmaceuticals to a surgical target (irrigation lines, par. 0118 make the device capable of delivering any desired liquid substance, such as an irrigation pharmaceutical (e.g. saline)).
Regarding Claim 8, Quaid further teaches wherein the end-effector includes one or more instruments designed for performing a discectomy, kyphoplasty, vertebrostenting or dilation (any desired surgical tool “such as a burr, drill, probe, saw, medical device, microscope, laser range finder, camera, light endoscope, ultrasound probe, irrigation device, suction device, radiotherapy device and/or any other component useful for surgery, surgical planning, and/or surgical navigation” and for “different activities such as registration, bone preparation, measurement/verification, and/or implant installation", par. 0118; one of ordinary skill would recognize that the cutting tools specified by Quaid could be used at least in a discectomy, particularly since Quaid is for orthopedic applications, par. 0089, the imaging devices can be used to guide kyphoplasty; a probe can be used for dilation, and implant installation tools and imaging devices used for vertebrostenting).
Regarding Claim 9, Quaid further teaches wherein the robot is configured to perform orthopedic operations (orthopedic joint replacement, par. 0003, 0089).
Regarding Claim 10, Quaid further teaches wherein the robot is configured to perform surgical operations on the spine (par. 0089).
Regarding Claim 11, Quaid further teaches wherein the robot is configured to perform operations in trauma (par. 0113).

Claims 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0142657 to Quaid in view of US 2008/0161682 to Kendrick, as applied to claim 1 above, in further view of US 2006/0036264 to Selover.
Regarding Claims 2 and 4-6, Quaid does not expressly teach wherein the end-effector includes a retractor or is configured to retain an implant. However, Quaid teaches that the end-effector may include any desired surgical tool “such as a burr, drill, probe, saw, medical device, microscope, laser range finder, camera, light endoscope, ultrasound probe, irrigation device, suction device, radiotherapy device and/or any other component useful for surgery, surgical planning, and/or surgical navigation” and for “different activities such as registration, bone preparation, measurement/verification, and/or implant installation" (par. 0118).
In the same field of robotically guided orthopedic procedures, Selover teaches a surgical robot wherein the end-effector includes a guide tube (cannula 46, fig. 2) retractor (the guide tube 46 shape would implicitly act as a retractor to hold tissue open as shown in fig. 2 and may be made larger to provide further dilation and retraction, par. 0070) that is configured to retain a movable implant such as a polyaxial screw (pedicle screw, par. 0070-0071; pedicle screws often have polyaxial heads, being movable and pivotable in all directions relative to the shaft, par. 0003).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the end-effector of Selover as an end-effector in the system of Quaid in order to provide guidance for pedicle screw implant installation, as suggested by Quaid and expressly taught by Selover. Only predictable results would occur in such a combination.









Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0142657 to Quaid in view of US 2008/0161682 to Kendrick, as applied to claim 1 above, in further view of US 9173692 to Kaloostian.
Regarding Claim 21, while Quaid teaches the end-effector is interchangeable with other end-effectors each configured to perform different surgical procedures (the entire end-effector 35 may be replaced when the user desires to interchange tools or the tool end-effector 50 may be interchanged by detaching from the end-effector 35, for implant installation, par. 0118), Quaid does not expressly teach wherein one of the other end-effectors includes a surgical instrument adapted to hold a spacer implant to be inserted between vertebral bodies, and the robot is configured to automatically insert the held spacer implant between the vertebral bodies.
In the same field of endeavor of orthopedic surgery devices, Kaloostian teaches wherein it is routine in the art to attach and interchange a variety of surgical devices to a robot end effector, including implants such as spinal interbody spacers and pedicle screws (col. 9, line 53 – col. 10, line 11).
As such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide Quaid’s end effector with a spacer implant to be inserted between vertebral bodies (i.e. spinal interbody spacer) of Kaloostian in order to utilize robot-guided tracking and direct insertion and placement of implants via robotic tools as taught by both Kaloostian (col. 10 lines 5-11) and Quaid (implant insertion, par. 0118). 
Kaloostian further teaches wherein the surgical instrument holds an expandable spacer implant (spinal interbody spacer, col. 9, lines 57-58), and Quaid in view of Kaloostian suggests automatically expanding the expandable spacer implant positioned between the vertebral bodies (Kaloostian col. 10, lines 9-11 “direct insertion and placement” of the implant, Quaid teaches powered tools for implant installation, par. 0118). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the robotic control of Quaid with the capability to expand the spacer implant to position it between the vertebral bodies, as that is the intended function and installation requirement of a spinal interbody spacer. The motivation would be to provide for direct insertion and placement of the implant as taught by Kaloostian.

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive. Applicant argues with respect to claim 1 that the combined references Quaid, Selover, Kendrick, Kaloostian do not teach “wherein the instrument includes at least one fixed tracking marker and at least one movable tracking tracker, wherein the movable marker moves with respect to the fixed marker and the movement of the movable marker correlates with a change in an attribute of an implant that is engaged to the instrument”. While it is agreed that these references do not teach such an instrument, the claim does not require such. The claim only requires the end-effector to be capable of receiving such an instrument. Since at least Quaid is capable of receiving a wide variety of surgical instruments, Quaid teaches the claimed feature of “the end-effector is capable of receiving an instrument”. The specific characteristics are not positively included within the scope of the claim. In efforts to advance prosecution, examiner cites US 20060264963 to Reed which teaches an instrument with the above cited features (e.g. Fig. 2a-2c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799